Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 1-18 are considered allowable over the prior art, as the prior art does not explicitly teach a story monitoring method when a robot takes an elevator, comprising:
obtaining gravity acceleration of a robot in a static state in an elevator and transient acceleration of the robot in a moving state in the elevator, a starting story number, and a story height of each story;
subtracting the gravity acceleration of the robot in the static state from the transient acceleration of the robot in the moving state to obtain an acceleration change waveform of the robot;
comparing the acceleration change waveform to an acceleration waveform classifier grouping corresponding to the elevator, to obtain an acceleration waveform classifier to which the acceleration change waveform belongs, obtaining a configured state machine and a conversion relationship between different movement statuses in the state machine, determining a moving direction of the elevator according to the conversion relationship and a next acceleration waveform classifier adjacent to an acceleration static waveform classifier, and obtaining a movement status of the elevator at each moment according to a correspondence between the acceleration waveform classifier and a movement status of the elevator and the moving direction of the elevator;

obtaining a story that the elevator is on after a complete movement status according to the actual displacement of the elevator, the starting story number, and the story height of each story.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837